Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Rearden on 22 June 2021 agreeing to attached email attachment dated 7 June 2021. 

The application has been amended as follows: 
a. 	The original claim has been canceled. 
b. 	The following new claims have been added. 

--2. 		(New)   An apparatus used by golfers comprising:
a spool having a barrel between two flanges, a first end of a line attached to the barrel of the spool, a C-shaped member attached to a second end 

3. 	(New)   An apparatus of claim 2, wherein the spool has a diameter of a poker ship style ball marker and wherein the diameter is 1.5 inches. 

4. 	(New)   An apparatus of claim 2, wherein the line is attached to one end of the barrel.   

5. 	(New)   An apparatus of claim 2, wherein the line is 60 feet long.  

6. 	(New)   An apparatus of claim 2, wherein the second end of the line is attached to a first end of the C-shaped member and a protruding nub is on a second end of the C-shaped member.   --

Specification

3. 	The Specification dated 21 June 2021 is approved for entry. 

Drawings

4. 	The Replacement Sheet 1/3 dated 3 June 2021 is approved for entry. 

Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SLB/ 22 June 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711